Citation Nr: 1451304	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to the service-connected disabilities of the left hip and left knee.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to a low back disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to a low back disorder.  

4.  Entitlement to service connection for a right hip disorder, including as secondary to the service-connected left hip and left knee disorders.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1977.  These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection or peripheral neuropathy of the right and left lower extremities, including as secondary to a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis grade 1, old compression fracture of the upper lumbar spine, and degenerative disc disease (low back disorder) is related to service.

2.  The Veteran does not have a right hip disorder.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a grant of service connection for a right hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2010, July 2010, January 2011, April 2011, and May 2011 that fully addressed all notice elements, prior to issuance of the rating decision on appeal.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in March 2011 that is determined to adequate for adjudication purposes as it is based on a review of the claims file, a physical examination of the Veteran, and contains an opinion with a supporting rationale. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service connection claims

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306. 

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Low back disorder

During service in August 1975, the Veteran was involved in a motorcycle accident, in which he sustained significant injuries to his left hip, left knee, and left thigh, including a femur fracture.  No injury to the back or right hip was noted at that time.  He was eventually discharged under a Medical Board due to residual disability from this accident.  

The evidence of record demonstrates that there is a diagnosis of spondylolisthesis grade 1 with evidence of old compression fracture, upper lumbar spine and degenerative disc disease.  

An orthopedic VA examination was conducted in March 2011 upon a review of the claims file and an examination.  The examiner opined that the Veteran's lumbar spine disorder was not due to his left hip disorder or his left knee disorder and was degenerative in origin or secondary to degenerative disc disease.

In a September 2011 VA treatment record, a VA neurologist stated that he believed that the Veteran's underlying left extremities surgeries could have precipitated an increase in his symptoms from spondylolisthesis and could have aggravated the advanced degeneration of the L5/S1 interspace.

In December 2011 a VA neurosurgical consultation was conducted.  Upon review of medical records and an examination of the Veteran, a neurologist determined that the spondylolisis was pathologically related to history of what occurred in 1975 and was starting to become symptomatic with age.  The examiner noted that this was a closed fracture of the lumbar spine without myelopathy. 

In January 2012, the March 2011 VA examiner provided another opinion.  The examiner stated he would amend his prior opinion and note that spondylolisthesis, while degenerative, could also be a result of the spondylosis or pars interarticularis defect.  The orthopedist noted that a computerized topography scan of the lumbar spine identified a spondylolisis defect or pars interarticularis at L5.  The examiner then opined that the disorder is not due to the motorcycle accident in service.  As a rationale, he opined that if a pars interarticularis fracture had occurred during service, the Veteran would have had significant back pain.  As no back pain was noted in service and his back pain did not begin until much later in life, the examiner concluded that it is more likely than not that the spondylolisis was developmental and that the spondylolisthesis grade 1 plus degenerative changes of facet joints had developed over the years, becoming more symptomatic 2-1/2 to 3 years prior to the 2011 examination.

In February 2012 VA record, the treating VA neurologist issued an opinion in which he stated that he reviewed the January 2012 VA opinion.  He noted that he agreed with the examiner that the Veteran's back disorder was not secondary to his left hip and left knee disorder but disagreed with his opinion that it was not incurred in service.  As a rationale, the neurologist stated: 

"It is my expert opinion that the [Veteran's] spondylolysis is a direct result of his accident in 1975.  [The VA examiner] seems to believe that the [Veteran] would have severe back pain during that time if he in fact sustained the fracture. However, [the examiner] has failed to provide a thorough review of the patient's records before making his conclusions and has had to amend them.  

It is my contention in my experience that the current trauma protocols available, which have been established after 1975 always do a skeletal survey, predominantly looking at the cervical, thoracic, and lumbar spine x-rays for the reason that other open fractures or serious fractures such as a femur fracture can cause so much pain that they do cause the patient to neglect other areas that may be involved to a lesser extent.  

Therefore, the fact that [the VA examiner] cannot find any documentation stating that the Veteran had back pain following his accident in 1975 does not mean that the spondylolysis had occurred at that time and it is completely probable with a history that was the incident.  This is highlighted by [the VA examiner's] record on review of past medical facts.  It is my respectful opinion as a neurosurgeon that this patient's condition is service-related due to the mechanism in that it is entirely possible that his ongoing degeneration was aggravated the spondylolysis to cause a spondylolisthesis."

In an April 2012 report, the VA examiner who provided the March 2011 and January 2012 opinions stated that there were two opposing opinions between he and the neurologist regarding the nature and etiology of the back disorder and he cannot reconcile the opinions.  

The Board finds that the medical evidence is conflicting.  Both the orthopedist and the neurologist have provided detailed opinions with supporting rationale that are based upon a review of the medical records and an examination of the Veteran.  This is the essence of equipoise.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Here, the Board finds the evidence to be in equipoise and therefore, the Veteran's claim is granted.  

Right hip disorder

As stated above, the Veteran was involved in a motorcycle accident during service in which he injured his left hip, left knee, and left thigh and sustained other abrasions, which were noted to have healed.  There is no mention of injury to the right hip at that time or otherwise during service.    

In a September 2009 statement, the Veteran stated that his right hip was no problem at this time.  Then, in January 2010, the Veteran filed the present claim of service connection, stating that he wishes to file for the secondary injury to his hips.  

A document that appears to be from the RO states that there are VA records of treatment for the right hip in May 2008, October 2008, and June 2009.  However, a review of the treatment records within the claims file does not show records for these dates.

The Veteran underwent a VA examination in March 2011.  The examiner performed a full physical examination, including x-rays, and found no observable pathology with reference to the right hip upon examination or x-ray.  The x-ray showed "the right hip joint is well maintained, there is no evidence of bone or joint abnormality.  The examiner concluded that the Veteran had no right hip disorder.  

In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, the mere fact that a Veteran has reported subjective symptoms does not warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Although the document from the RO indicates the Veteran may have sought treatment for his right hip in 2008 and 2009, the present claim was not filed until January 2010.  To warrant a grant of service connection, the claimant must have a current disability at the time the VA claim is filed or during the pendency of the claim. McCain v. Nicholson, 21 Vet. App. 319 (2007).  As the preponderance of the evidence is against finding that the Veteran has a right hip disorder since the inception of the present appeal, the Veteran's claim is denied.  

As the Board concludes that the preponderance of the evidence is against service connection for a right hip disorder, there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for spondylolisthesis grade 1, old compression fracture of the upper lumbar spine, and degenerative disc disease (low back disorder) is granted.

Service connection for a right hip disorder is denied.


REMAND

Remand is required regarding the claim for entitlement to service connection for bilateral lower extremity neuropathy because the evidence of record is insufficient upon which to base an appellate decision.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

In a July 2010 VA record, the Veteran reported low back pain that radiated.  A September 2010 VA Record noted that there was electrodiagnostic evidence of an axonal sensorimotor polyneuropathy.  An October r2010 computed tomography scan and report noted mild peripheral neuropathy of unknown origin.  In a November 2010 VA record, the examiner stated that there was no radiculopathy noted via examination or electromyography.  In a May 2011 letter, however, a private physician statement indicated that the Veteran reported back pain with neuropathy and lower extremity pain.  The examiner stated that the Veteran's low back disorder was responsible for foot drop.  Accordingly, the evidence conflicts with regard to the neurological disorders that are present, and whether any are due to the Veteran's service-connected low back disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any neurological disorders in his lower extremities.    The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide an opinion regarding the presence of peripheral neuropathy, radiculopathy, foot drop, and sensorimotor polyneuropathy.  If any of these are not present, the examiner must address the prior diagnoses of record.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether, for each of the diagnosed disorders, it is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether each diagnosed disorder at least as likely as not (50 percent or greater probability) was caused or aggravated by the Veteran's service-connected low back disorder.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


